Title: To John Adams from James McHenry, 15 September 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 15 Sept. 1798

I have had the honour to receive your letters of the 3d 4th and 5th of this month.
It is somewhat difficult, I imagine to please the governor of Georgia. I thought I had been attentive both to himself and the State. There has been ordered to Georgia, on the 3d. of May 2 brass 6 pounders; 2 brass 3 pounders with carriages and impliments & 4 Iron 24 pounders with a sufficient quantity of amunition. Upon the 10th of May 500 stands of arms and accoutrements, and a suitable quantity of musket cartridges. And upon the 23 of May 1000 stands of arms with 25,000 musket cartridges. These are at Savannah and remain subject, generally, to future arrangements. Perhaps the governor expected to have been vested with more or less controul over them, or a power to have distributed them among the militia. Without giving him such power there can be no doubt the muskets, in case of imminent danger, or invasion, will be applied to by the militia, and the occasion assigned to justify the procedure. Inclosed is a copy of a letter to the Governor, which was sent before I had the honour to receive his to you of the 8th of Augt. ulto.
With respect to Brooks. I have no other knowledge of or acquaintance with him than has been mentioned by you. I have never written to him, nor to any of his friends, but one letter, and that was to announce to him his being appointed. You have, I believe, all the information, before you, except Gen. Morgans letter, upon which I acted, and (for the letter, from Mr. Stoddert, was received I think after his nomination,) you will consequently be able to appreciate duly the transaction, as far as I am concerned in it.
You will see by the inclosed copy of a letter to Major Jackson of Watertown, the employment that has been assigned him for the present.
Tousard has been sent to Rhode Island to draw a plan &c for the defence of the harbour & City of New Port, because I could not find a native of the corps equally well qualified to execute so important a purpose. It grieves me, be assured, to be obliged to have recourse to other than natives, at this juncture; but, what am I to do? I find myself reduced to the alternative of spending large sums of money, upon the plans of men who know very little of the science of the Engineer, or trusting to foreigners, better informed, and of more experience. The inclosed copy of a letter from Capn. Littlefield, will intimate to you, my situation, and that of our artillery officers.
It is some consolation that our prospects are improved as to futurity respecting native Engineers. The late act of Congress, providing for 4 teachers to the Artillery corps, when taken in conjunction, with former acts, will enable the President, to create, within our Country a school from which we may expect to derive a succession of good officers.
I sincerely hope and pray to hear of Mrs. Adams’ recovery, for whom no one of her admirers can have a higher esteem and respect.
I have the honour to be with great respect Sir / Your most ob st.

James McHenry